J-S44026-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICKEY DAVIS                               :
                                               :
                       Appellant               :   No. 263 WDA 2019

        Appeal from the Judgment of Sentence Entered February 4, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0007038-2018


BEFORE: SHOGAN, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY McLAUGHLIN, J.:                   FILED FEBRUARY 24, 2020

        Before us is Rickey Davis’s timely appeal of the judgment of sentence

imposed on his conviction for Driving Under the Influence of Alcohol or a

Controlled Substance.1 We affirm.

        We initially remanded to the trial court because the certified record did

not demonstrate that Davis had knowingly, intelligently, and voluntarily

waived his right to counsel. The trial court on remand clarified that although

it had colloquied Davis before trial and confirmed that Davis’s waiver was

proper, no transcript of that proceeding exists. The court therefore conducted

an evidentiary hearing and determined that Davis’s waiver was knowing,

intelligent, and voluntary. See Trial Court Opinion, 1/15/2020, at 2.




____________________________________________


1   75 Pa.C.S.A. § 3802(a)(1).
J-S44026-19



      Regarding the appeal, Davis failed to file a Pa.R.A.P. 1925(b) statement,

despite a court order directing him to do so. See Order, filed 2/27/2019. In

so doing, he waived all issues on appeal. See Pa.R.A.P. 1925(b)(4)(vii);

Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998). We therefore affirm.

Even if he had filed a Rule 1925(b) statement, we would affirm, as Davis

makes frivolous arguments on appeal that his judgment of sentence is

somehow infirm because he “refuse[s] the office of the trustee” and “there is

no corpus delicti….” Davis’s Br. at 1.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2020




                                         -2-